Citation Nr: 0312177	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-38 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for headaches, blurred vision, a liver condition, and empty 
sella syndrome, claimed as the result of Proloxin injections 
administered by the Department of Veterans Affairs (VA).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1974 to July 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
VA Regional Office (RO) in St. Petersburg, Florida.  In that 
determination, the RO denied entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for headaches, blurred vision, 
a liver condition, and empty sella syndrome, claimed as the 
result of Proloxin injections administered by VA.  By an 
August 2000 decision, the Board denied the appeal in this 
case.  

Subsequent to that Board decision, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), was enacted.  The VCAA redefined VA's 
duty to notify and to assist claimants for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); see also 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002) (implementing regulations).  By a May 2001 Order, the 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's decision and remanded the case for consideration of 
the VCAA's enhanced notice and assistance obligations.  


REMAND

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or claims filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The record does not show 
that the appellant was notified of this statute or of VA's 
revised obligations.  

To improve adjudication of veterans' claims, VA enacted 
38 C.F.R. § 19.9(a)(2)(ii), which allowed the Board to 
correct a missing or defective VCAA notice.  Based on that 
authority, the Board could, therefore, correct that lack of 
VCAA notice to the appellant.  However, that regulatory 
provision was invalidated by Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Because the Board no longer has the 
authority to issue VCAA duty to notify letters, the Board 
will not attempt to cure the VCAA deficiency in this case and 
will remand the case to the RO for appropriate action to 
ensure compliance with the VCAA.  Because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92.  Therefore, for these 
reasons, a remand is required.  

While the case is before the RO, that adjudicative body 
should ensure it considers evidence submitted in April 2003 
directly to the Board from the appellant's attorney.  The 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), further held that 38 C.F.R. § 19.9(a)(2) was 
invalid partly because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of initial RO consideration.  
The Federal Circuit found this contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which 
. . . is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Under the law, 
the Board makes final decisions on appeals to the Secretary.  
38 U.S.C.A. § 7104(a) (West 2002).  

In view of the foregoing, and to accord the appellant every 
due process consideration, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should review the evidence 
associated with the claims file since the 
most recent supplemental statement of the 
case and readjudicate the claim for 
benefits currently in appellate status.  

3.  If benefits sought on appeal remain 
denied, the appellant and his 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




